The information in this preliminary prospectus supplement and the accompanying prospectus, relating to an effective registration statement under the Securities Act of 1933, as amended, is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion dated April 11, 2014. Filed Pursuant to Rule 424(b)(5) Registration No. 333-186103 PRELIMINARY PROSPECTUS SUPPLEMENT To Prospectus dated December 17, 2013 CEL-SCI CORPORATION Up to Shares of Common Stock Warrants to Purchase up to Shares of Common Stock We are offering up toshares of common stock, $0.01 par value per share, and warrants to purchase up to shares of common stock.Each share of common stock is being sold together with a warrant to purchase share of our common stock for the combined purchase price of $.Each warrant can be exercised at any time on or before October , 2014 at a price of $ per share.The shares of common stock and warrants will be issued separately. Our common stock is currently traded on the NYSE MKT (formerly known as the NYSE Amex) under the symbol “CVM.” On April , 2014, the closing price of our common stock on the NYSE MKT was $ per share.There is presently no public market for the warrants we are offering by means of this prospectus, and there can be no assurance that any public market for the warrants may develop in the future.We will not apply to list the warrants sold hereunder on NYSE MKT.For a more detailed description of our common stock and warrants, see the section entitled “Description of Securities” beginning on page of this Prospectus Supplement. Investing in our common stock and warrants involves a high degree of risk. See “Risk Factors” beginning on page of this prospectus supplement and page 12 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to Public Underwriting Commissions Proceeds, Before Expenses, To Us Per Share $ $ $ Per Warrant $ $ $ Total $ $ $ We have also agreed to pay Dawson James Securities, Inc. and Laidlaw & Company (UK) Ltd., the representatives of the underwriters of this offering, a non-accountable expense allowance equal to 1% of the total public offering price for the shares and warrants sold by this prospectus. This offering is being completed on a “best efforts” basis and the underwriters have no obligation to buy any shares of our common stock or warrants from us or to arrange for the purchase or sale of any specific number or dollar amount of shares of our common stock or warrants. The underwriters expect to deliver the shares of common stock against payment on or before April , 2014. Dawson James Securities, Inc.
